ORDER

PER CURIAM.
Brian K. Pettus, independent contractor, appeals the summary judgment granted in favor of defendants, Kenneth C. and Beth A. Hardin, on his claim for damages for personal injuries he sustained while cutting tree branches on defendants’ property. We have reviewed the briefs of the parties and the record on appeal. Finding no reversible error, we affirm.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for *889their information only, setting forth the reasons for this order.
Judgment affirmed pursuant to Rule 84.16(b).